Citation Nr: 1423792	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1963 to June 1966, and August 1971 to July 1977, during which time he earned a Combat Infantryman Badge.  He also had service with the National Guard and Reserve until 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue(s) of entitlement to service connection for back and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active service, chronic symptoms of a left ear hearing loss disability during and since active service, and has a current left ear hearing loss disability.  

2.  The Veteran does not have a current right ear hearing loss disability based on the best evidence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current bilateral hearing loss is related to acoustic trauma during active service.  In light of his combat experience, acoustic trauma during active service is conceded.       

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

An audiogram conducted at the February 2011 VA examination demonstrated puretone thresholds of 15, 10, 15, 35, and 50 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Thus, the Veteran has a current left ear hearing loss disability.  See 38 C.F.R. § 3.385.  

Moreover, the Board finds his statements as to chronic and continuous symptoms of hearing loss during and since active service to be credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted, and the claim for service connection for a left ear hearing loss disability is granted.  
  
However, there is no evidence that the Veteran's currently claimed right ear hearing loss meets the definition of hearing loss disability as required by 38 C.F.R. § 3.385, including during active service.  

An audiogram conducted at the time of enlistment in June 1963 demonstrated puretone thresholds of -10, -10, -10, -10, and -5 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Moreover, the Veteran did not voice any complaints of hearing loss, and hearing loss was not diagnosed at that examination.  

At the June 1966 separation examination, an audiogram demonstrated puretone thresholds of 0 (zero) decibels at all test frequencies in the right ear.  The Veteran also checked "no" next to "hearing loss" on his Report of Medical History, providing probative evidence that a right ear hearing loss disability was not present during his first period of active service.  

During the Veteran's second period of active service, he checked "no" next to "hearing loss" on a March 1972 Report of Medical History, including in March 1972, January 1973, March 1974, March 1975, and at separation in May 1977, again providing probative evidence that a right ear hearing loss disability was not present during his second period of active service.  

Audiograms conducted in January 1973 and March 1974 demonstrated puretone thresholds of 0 (zero) decibels at all test frequencies in the right ear. 

In March 1975, an audiogram revealed puretone thresholds of 10, 0, 0, and 5 decibels in the right ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  A March 1976 audiogram demonstrated puretone thresholds of 5, 0, 0, and 5 decibels in the right ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  

A March 1977 audiogram, conducted just several months prior to the Veteran's separation from his second period of active service, demonstrated puretone thresholds of 5, 5, 0, 0, and 0 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.   

In sum, the Veteran's service treatment records for his two periods of active service are entirely negative for any complaints, reports, symptoms, findings, treatment, or diagnosis of hearing loss, and do not demonstrate right ear hearing loss that meets the definition of a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385. 

The Board also finds that the weight of the evidence demonstrates that right ear hearing loss did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no right ear hearing loss symptoms during the one year period after service, and no diagnosis or findings of right ear hearing loss of any severity during the one year post-service presumptive period.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).  

Following separation from active service in 1977, a March 1983 audiogram conducted for purposes of the Veteran's Reserve service demonstrated puretone thresholds of 0, 0, 0, 0, and 5 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

In addition, as noted above, the Veteran was afforded a VA audiological examination in February 2011.  An audiogram demonstrated puretone thresholds of 15, 15, 15, 15, and 20 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 94 percent in the right ear.  Neither the puretone thresholds nor the speech recognition score meet the definition of a "hearing loss" disability under VA regulations.  

In sum, there is no medical evidence of record that demonstrates a current right ear hearing loss disability under VA regulations.  

Regarding the Veteran's statements that he has a right ear hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed right ear hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of current right ear hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for right ear hearing loss must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

Because a current right ear hearing loss disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service (although, as noted above, acoustic trauma during active service is conceded).  While the Veteran may not have the hearing he once had, he still has hearing in the right ear within a range of normal to the point that it cannot be said he has right ear "hearing loss" at this time.  

Moreover, while the Veteran was certainly exposed to extreme noise during his service, especially in light of his combat experience, based on the evidence of record, the weight of the competent evidence demonstrates no current right ear hearing loss disability at this time.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right ear hearing loss disability, and the claim must be denied.  Because the preponderance of the evidence is against the right ear hearing loss disability claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely August 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements, including his testimony at the June 2012 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

A VA examination was conducted and opinion obtained in February 2011 with regard to the question of whether the Veteran has a current right ear hearing loss disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2011 VA examination and opinion obtained in this case are adequate as to the question of whether the Veteran has a current right ear hearing loss disability.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a thorough audiological examination of the Veteran.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive audiological examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the right ear hearing loss disability claim has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left ear hearing loss disability is granted.  

Service connection for a right ear hearing loss disability is denied.  


REMAND

The Veteran also contends that overuse injuries sustained during active service caused his current back and knee disabilities, and that he began to experience back and knee pain within one year of entering active service.  Specifically, he performed numerous jumps from trucks, helicopters, and airplanes (he earned a Master Parachute Badge and a Combat Infantry Badge), ran 4 to 5 miles daily and 17 miles weekly in combat boots on uneven surfaces, and carried full combat loads, among other physical stressors.  

Service treatment records are negative for any knee or back problems, including the June 1966 and May 1977 separation examination reports.  The Veteran contends that medical treatment performed by field medics was not entered into his medical records, that this was common practice, and that the soldiers were taught and expected to self-treat using knee braces.  He states that he has used knee braces continuously since 1964.  

Following separation from active service in 1977, the Veteran underwent a medial meniscectomy and patellar shaving (of the left knee, according to the Veteran) in October 1981.  The surgery report indicates the presence of chondromalacia on the patellar articular surface, which the Veteran states is also called "runner's knee," and is indicative of the repetitive use trauma he sustained during active service.  

VA treatment records indicate that the Veteran had three more knee surgeries, although only two additional operative reports are associated with the claims file.  Private treatment records indicate the Veteran underwent a left knee medial meniscectomy in December 1997, and a right knee meniscectomy in February 2008. 

Private treatment records also show that, in November 2004, the Veteran was lifted and pulling a barricade that was covered with ice when he felt discomfort in his back and right leg.  He was ultimately diagnosed with a herniated disc at L4-L5 with radiculopathy, and underwent a discectomy at that level in August 2005.     

In April 2011, a VA nurse practitioner examined the Veteran, reviewed the claims file, and provided an opinion that the Veteran's current back and knee disabilities are not related to active service based on the silent service treatment records and on the post-service back injury in 2004.

The Board finds that the Veteran's statements regarding his overuse injuries and treatment for such in service are consistent with the circumstances and conditions of his service as an airborn combat infantry Veteran in Vietnam, are credible, and should be accepted as true in determining whether a medical nexus exists between his current back and knee disabilities and active service.  See 38 U.S.C.A. § 1154(b) (2013) (Documentation of in-service incurrence of an injury not required for combat Veteran's if claimed injuries were consistent with the circumstances and conditions of service).    

For these reasons, the Board further finds that the April 2011 VA examination is not adequate, as it appears that the VA examiner did not provide due consideration to the Veteran's statements regarding his in-service injuries as a combat Veteran in rendering her opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion (or examination, if deemed necessary), addressing the causation or etiology of the Veteran's current back and bilateral knee disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion/examination, and the opinion/examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current back and bilateral knee disabilities.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current back and/or bilateral knee disabilities were incurred during or caused by active service?  The examiner should accept the Veteran's statements regarding his in-service injuries and treatment as a combat Veteran as true in rendering his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed back and knee disabilities.

2.  When the development requested has been completed, the issue of entitlement to service connection for a psychiatric disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


